Citation Nr: 1234444	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for left ear hearing loss and declined to reopen a previously denied claim of serviced connection for a left knee disability.

In a March 2011 decision, the Board denied entitlement to an increased evaluation for left ear hearing loss; this decision is final, and no further question remains before the Board with respect to that issue.  With regard to the left knee disability, the Board remanded the issue for further development.  The claim has now been returned to the Board.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in a January 2000 Board decision on the grounds that no nexus between service and current disability was shown.

2.  In an unappealed December 2006 rating decision, the RO declined to reopen the previously denied claim of service connection for a left knee disability, finding that no new and material evidence had been received; the denial became final in December 2007.

3.  Evidence received since December 2006 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, and addresses an unestablished fact, but it fails to raise any reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a left knee disability are not met.  38 U.S.C.A. § 5108 (West 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a September 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

In connection with the claim for reopening, VA afforded the Veteran an examination in September 2009.  VA was not obligated to do so, as the duty to examine does not attach until after a claim has been reopened.  38 C.F.R. § 3.159(c)(4)(iii).  Nevertheless, if VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  The examination of record is adequate; the examiner reviewed the claims file, examined the Veteran, made appropriate clinical findings, and rendered the necessary medical opinion regarding a nexus to service, with a rationale.  Even if the examination were found to be inadequate, based on the examiner's somewhat unclear consideration of post-service injuries, such inadequacy cannot be resolved in such a way as to benefit the Veteran.  Any further discussion of post-service emergency room treatment for knee injuries in accidents unrelated to service can only serve to bolster the negative opinion and rationale provided.  There is no need to seek additional negative evidence.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

It appears that in a September 2009 supplemental statement of the case (SSOC), the RO reopened the previously denied claim; no discussion of the new and material standard is evident.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  Accordingly, the Board recharacterized the claim prior to the March 2011 remand; upon readjudication, the RO determined that reopening was not in fact warranted.  Regardless, the Board must make its own determination on the threshold issue.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection was most recently and finally denied on the merits in a January 2000 Board decision.  Evidence of record at the time consisted of service treatment records showing treatment in February 1976 for left knee pain which had been present on and off for years, with normal x-rays and a normal separation examination two weeks later; private treatment records showing lower left leg injuries in 1990 (ankle fracture) and 1993 (struck the left knee on the dashboard in a car accident), with complaints of contemporaneous pain which resolved with treatment; and a December 1997 VA examination which noted knee pain due to a meniscal tear consistent with his work history.  Also weighed were the Veteran's reports that, following his in-service injury, he had not sought treatment for the periodic flare-ups he experienced.

Most recently, the RO declined to reopen the previously denied claim in a December 2006 rating decision.  New VA treatment records were considered, as well as the Veteran's repeated allegations that following his in-service injury, he had experienced periodic left knee problems.

Since December 2006, VA has received additional VA treatment records showing continued evidence of a current left knee disability.  Degenerative joint disease is shown on x-ray.  No treating doctor rendered an opinion regarding the etiology of such, other than to note the Veteran's reports of an injury in service.  Mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As the Veteran is not a medical professional of any sort, his opinion is not competent evidence of causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the Veteran sustained an injury and could report his observed immediate residuals, such as with a fracture or amputation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the updated VA treatment records, while new in the sense that they were not previously considered, are not material, as they fail to address the unestablished fact of a nexus.

Further, the same allegations have previously been considered by VA in connection with both prior denials.  In that regard, the allegations of the Veteran are not new.

Finally, a VA examination has been conducted.  Clearly, this is new evidence, as it was created after the most recent final December 2006 decision.  It is not, however, material.  The examiner considered the claims file and Veteran's allegations, and rendered a negative nexus opinion.  He found that, despite the evidence of some emergency treatment during the 30-plus years since the in-service treatment of left knee complaints, there was no evidence of chronic left knee problems related to service.  The in-service records indicated that the identified problem was fairly minor; it was treated on a single occasion and the Veteran failed to mention it at separation.  There were also no clinical findings showing any residual effects at separation.  Following service, the Veteran was not treated for any chronic knee problems, only for acute injuries in emergency rooms.  The examiner opined that, in light of the minor complaint in service, the normal separation examination, and the almost 20 year gap between service and any left knee treatment, it was less likely than not the current problems were related to service.

Because the rendered opinion is negative, it fails to raise any reasonable possibility of substantiating the claim.  It cannot possibly shift the balance of evidence toward the Veteran, even to place it in equipoise, and fails to indicate any further development which might benefit the Veteran's claim.

The preponderance of the evidence is against the claim; new and material evidence has not been received.  There is no doubt to be resolved.  Reopening of a previously denied claim of service connection for a left knee disability is not warranted.








ORDER

Reopening of a previously denied claim of service connection for a left knee disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


